—Order, Supreme Court, New York County (William Wetzel, J.), entered on or about February 1, 2001, which denied petitioner’s application pursuant to CPLR article 78 to annul respondent’s determinations removing her from respondent’s board of directors and suspending her membership for a period of five years, unanimously affirmed, without costs.
The proceedings resulting in the challenged determinations were conducted in accordance with respondent’s constitution and bylaws and petitioner was afforded fair notice of the nontrivial charges against her and an opportunity to be heard. This being the case, we perceive no basis upon which the determinations at issue might be judicially disturbed (see, Caposella v Pinto, 265 AD2d 362, 363). Concur—Mazzarelli, J.P., Sullivan, Ellerin, Wallach and Gonzalez, JJ.